                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Case No. 1:18-cr-00562-CMA-1

UNITED STATES OF AMERICA,

             Plaintiff,

v.

Kevin MAURICE WILSON,

             Defendant.


                      ORDER TO SURRENDER IN LIEU OF
                 TRANSPORTATION BY THE UNITED STATES MARSHAL


       IT IS ORDERED that the Defendant, Kevin Maurice Wilson, having been
sentenced in the above-named case to the custody of the Bureau of Prisons, is to
surrender himself by reporting to the Warden at FCI La Tuna, located in Anthony,
Texas, before 2:00 p.m. on Wednesday, July 17, 2019, and will travel at his own
expense.


       DATED at Denver, Colorado, this            2nd       day of July, 2019.




                                       BY THE COURT:



                                       ____________________________________
                                       Christine M. Arguello
                                       United States District Judge
